Title: To George Washington from George Mason, 27 November 1787
From: Mason, George
To: Washington, George



Dear Sir
Richmond Novemr 27th 1787.

I this Morning received your Favour of the 15th and shall do myself the Honour of communicating such of our Proceedings

as are important; tho’ very little Business of that kind, has yet been compleated. The Installment Plan, after being presented to the Committee of the Whole House upon the State of the Commonwealth, & some Hours Debate upon the Subject, has been postponed from time to time; from the best Information I can collect, I fear there is a Majority for it; I shall therefore, whenever the Committee proceed upon the Consideration, endeavour to substitute the Resolve, of which I inclose a Copy; and upon which I wish to be favour’d with your Sentiments.
The performance of the Treaty, with respect to British Debts, has taken up three Days of warm debate; Mr Henry Genl Lawson & Merriweather Smith on one Side; & Colo. Geo. Nicholas (who is improved into a very useful Member) & myself on the other; the Yeas & Nays were demanded upon three Questions on this Subject; first upon an Amendment proposed by Mr Henry, for suspending the Operation until the Treaty shou’d be fully perform’d on the Part of Great Britain; which was rejected by a Majority of 33—secondly upon an Amendment proposed by Mr Ronald, tantamount to an Instalment of British Debts; knowing that Instalments were calculated to please a strong Party, we avoided going into the Subject at large, & confined ourselves to the Impropriety of instaling British Debts, before we cou’d know the Sense of the Legislature upon a general Instalment of all Debts; as any Discrimination wou’d be a palpable Infraction of the Treaty. The Amendment was rejected by a Majority of 22; the main Question was then put upon the Resolve for repealing all Laws which prevented the Recovery of British Debts, with a clause suspending the operation of the Repeal until the other States shall also pass Laws to enable British Subjects to recover Debts, & carryed by a Majority of 40; a Bill has been brought in, in Consequence of the said Resolve, once read, & committed to a Committee of the Whole House on Friday next; some of the most respectable Characters in the House were nominated a Committee to prepare the Bill; but Mr C—n with the Vanity so natural to a Young Man, took upon himself to draw it without the other Gentlemen having time to consider it, and has drawn it so very injudiciously, that in it’s present Shape, it wou’d infallibly be thrown out on the third Reading—however we will take care to regenerate it in Committee; & I make no Doubt of it’s passing the House of Delegates; there will

be a strong, but I trust a fruitless Opposition in the Senate; so soon as the Treaty Bill is secured, we will bring forward the Sequestration Business; 275,000£ Paper Curry of the average Value of about 14d. in the pound, having been paid into the Treasury, in Discharge of British Debts; In the Discussion of this Subject, I expect we shall see some long Faces. A Bill for receiving Tobo in Discharge of Taxes will certainly pass; it is in my Opinion a foolish & injurious Project; & as such it was opposed; but to no Purpose; after finding their Strength, the first Step was to raise the last Year’s Price of the James River Tobo we had then nothing left, but to endeavour to bring up the Price of our Tobo in Proportion, in which we, with some Difficulty, succeeded, & got our Tobo fixed at 28/ the James River Tobo having been previously setted at 30/.
Little Progress has yet been made on the Subject of Revenue. I shall use my best Endeavours to prevent the rect of public Securitys of any kind in Taxes, (as the only effectual Means of digging up Speculation by the Roots) and appropriating a good Fund for purchasing them up at the Market Price; by way of Experiment, & to shew the Members the Utility of such a Plan, we have this Day, against a strong Opposition, ordered about £6000 now in the Treasury, to be immediately applyed to that Purpose; which I hope will have a good Effect upon the Minds of the Members; yet I fear the Interest of the Speculators is too powerful, to suffer any regular extensive System upon this Subject.
The Bill for prohibiting the Importation of Spirits stands committed to a Committee of the Whole House, the Day after to-morrow. Dr Stuart tells me he has sent you one of the printed Bills; you will find it fraught with such Absurdities as render it perfectly ridiculous; yet I much doubt their finding them out, so as to amend the Bill in the Committee; the opposers ought to let them go on their own Way, & reserve their Attack to the passage on the third reading—as the Bill now stands, according to the strict grammatical Construction, Spirits are subject to Forfeiture after they have been swallowed, & the Informer will be equally subject to the penalty with the persons he informs against—but besides the Nonsense of the Bill, the very Principle of it is impolitic as it will affect our Commerce, & Revenue; partial & unjust in sacrificing the Interest of one part of the Community

to the other. I am afraid this Scrawl is hardly legible; being obliged, as I am, to write with bad Spectacles, bad Light, & bad Ink. I beg my Compliments to your Lady, and the Family at Mount Vernon; and am, with the most sincere Respect & Esteem dear Sir, Your affectionate & obdt Sert

G. Mason

